Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Terminal Disclaimer
3.	The terminal disclaimer filed on 7/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9,319,917, Patent No. 9,872,194, Patent No. 10,178,577, Patent No. 10,470,071 and Patent No. 10,986,521 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1-8 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to a communication apparatus for transmitting signals with a reduction in a transmission power by a part of radio resources for a downlink signal in a cell provided by a base station, and performing measurement on reception of the downlink signal. 

 Applicant’s independent claim 1 recites, inter alia, a wireless apparatus that reduces a transmission power of a wireless signal with a structure as defined in the specification (pages 28 – 38) including: “generates a radio link failure report when a radio link failure occurs in the PCell; wherein when the received control information includes an instruction to restrict the measurement of the PCell to a portion of radio resources of the PCell”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Applicant’s independent claim 1 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claim 5 is interpreted and allowed for the same reason as set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Alanara et al. (US 2010/0323627 A1) teaches an apparatus and a method for signaling between a user equipment and a wireless network.
	Jang et al. (US 2012/0213107 A1) teaches a method for measuring interference in order to avoid interference and for measuring signal strength of neighbor base stations when different types of wireless communication modules coexist in a device.
Tamura et al. (US 2013/0315075 A1) teaches a wireless communication system that reduces a traffic volume in transmission to a wireless communication terminal, or reduces a transmission power of a wireless signal.

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413